{¶ 11} I must respectfully dissent from the judgment of the majority in this case. First, the majority takes the position that R.C. Chapter 2950 is remedial and, therefore, must be liberally interpreted. Second, the majority argues that the requirement of mailing to appellee's last known address was an impossibility, because he is homeless and had informed the sheriff that he has no current address.
 {¶ 12} While the registration requirements of R.C. Chapter 2950 may have been enacted generally as remedial measures, Williams is charged with a criminal violation under R.C.2950.06(F). Therefore, this section is subject to strict interpretation against the state and must be liberally interpreted in favor of the accused. R.C. 2901.04(A) provides:
  Except as otherwise provided in division (C) or (D) of this section, sections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused.
 {¶ 13} The language of R.C. 2950.06(F) indisputably defines a criminal offense, and the language could not be more clear, providing that "no person shall be prosecuted * * * prior to the expiration of the period of time specified in division (G) of this section." Subsection (G) specifies the seven-day time period in question. It is axiomatic that the time period cannot expire if it never begins.
 {¶ 14} Furthermore, I find support for this position in the Ohio Jury Instructions, which clearly state that one of the matters that the state must prove beyond a reasonable doubt is that "the sheriff sent a written warning to the defendant's last known address advising him/her that he/she had seven days from the date said warning was sent to verify his/her current address with the sheriff." 4 Ohio Jury Instructions 550.06. While Ohio Jury Instructions may not be conclusive authority or binding on this court, they are frequently cited as authority, even by the Ohio Supreme Court. *Page 449 
 {¶ 15} I also see no difficulty in the sheriff mailing a letter to appellee's last known address. The statute does not say current address. It requires only that the letter be sent to the last address at which the appellee was known to reside. While a registrant may no longer be at the last address a sheriff has on record, it may well be that some person at that address will still have some contact with or method of contacting the registrant, and will be able to pass on the letter. If not, the registrant would have to suffer the consequences, but the sheriff will have fulfilled his or her statutory duty, and the prosecution could proceed.
 {¶ 16} Accordingly, I would overrule the sole assignment of error and affirm the decision of the trial court.